                                 UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF WISCONSIN

----------------------------------------------------------------

 UNITED STATES OF AMERICA,           )
                                     )
                    Plaintiff,       )     Case No. 16-CR-175 &
                                     )     09-CR-222
      vs.                            )
                                     )     Milwaukee, Wisconsin
 JASON LUDKE,                        )     February 26, 2019
                                     )
                    Defendant.       )     11:00 a.m.
                                     )
----------------------------------------------------------------

                               TRANSCRIPT OF SENTENCING HEARING
                               BEFORE THE HONORABLE LYNN ADELMAN
                                 UNITED STATES DISTRICT JUDGE

APPEARANCES:


                                                      United States Department of
  For the Plaintiff                                   Justice
  UNITED STATES OF AMERICA:                           By: Benjamin P Taibleson
                                                      Office of the US Attorney
                                                      517 E Wisconsin Ave - Rm 530
                                                      Milwaukee WI 53202
                                                      Ph: (414)297-1727
                                                      Fax: (414)297-1738
                                                      benjamin.taibleson@usdoj.gov

  For the Defendant                                   Federal Defender Services
  JASON LUDKE:                                        By: Joshua Uller & Thomas Phillip
  (Present)                                           517 E Wisconsin Ave - Rm 182
                                                      Milwaukee WI 53202
                                                      Ph: (414)221-9900
                                                      Fax: (414)221-9901
                                                      Josuha_uller@fd.org

  U.S. Probation Office:                              Daniel Dragolovich

  U.S. Official Reporter:                             SUSAN ARMBRUSTER, RPR, RMR,
  Transcript Orders:                                  S u s a n_ A r m b r u s t e r@ w i e d . u s c o u r t s. g o v

P r o c e e d i n g s r e c o r d e d b y c o m p u t e r i z e d s t e n o g r a p h y,
t r a n s c r i p t p r o d u c e d b y c o m p u t e r a i d e d t r a n s c r i p t i o n.


                                                                                                                         1
   Case 2:16-cr-00175-LA Filed 03/04/19 Page 1 of 32 Document 108
1                 THE COURT:   16-CR-175 and 09-CR-222, U.S. versus

2    Ludke.   Appearances, please.

3                 MR. TAIBLESON:   Good morning, Your Honor.          Benjamin

4    Taibleson for the United States.

5                 PROBATION AGENT:     Dan Dragolovich for U.S. Probation.

6                 MR. ULLER:   Good morning, Your Honor.      Jason Ludke

7    appears in person with Joshua Uller and Thomas Phillip.

8                 MR. PHILLIPS:    Good morning.

9                 THE COURT:   Okay.   We're here for sentencing and a

10   revocation.    The defendant previously pleaded guilty to Count 1

11   of the Indictment in the new case, but it appears the violations

12   set forth in the November 16, 2016 Updated Revocation Hearing

13   Report haven't been formally adjudicated.         Mr. Uller, I assume

14   your client admits the three violations in that report?

15                MR. ULLER:   Yes.

16                THE COURT:   And Mr. Ludke, you've gone over this

17   hearing report dated November 16th with your client, I mean,

18   with your lawyer; you understand the violations; and if you

19   wanted to have a hearing, you could; and you could present

20   evidence and witnesses and question adverse witnesses, and you

21   could have your lawyers there.       I'd appoint a lawyer, if

22   necessary.

23                And if I find you violated your release terms, I could

24   revoke your supervision, put you in prison up to two years and

25   re-impose supervised release up to three years less any period



                                                                                 2
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 2 of 32 Document 108
1    of imprisonment.    Understanding these rights, you admit the

2    alleged violations?

3                DEFENDANT:   Yes.

4                THE COURT:   And nobody's threatened you or promised

5    you anything to get you to admit them?

6                DEFENDANT:   No.

7                THE COURT:   All right.    I find the defendant has

8    knowingly and voluntarily admitted the violations as alleged,

9    and I assume both sides agree that revocation is required.         And

10   given that, I'll find that you violated your release terms, that

11   revocation is really the only realistic alternative, so I'll

12   revoke supervised release as of today.

13               And if nobody objects to the guideline calculations,

14   they are Grade A, Criminal History VI, 33 to 41 months range

15   with 24 months statutory maximum, and one to three years

16   supervised release less any period of imprisonment.          And then

17   there's a $50 assessment, which is an unsatisfied condition.

18               And then on the new case, Mr. Uller, you've gone over

19   the presentence with your client, I assume?

20               MR. ULLER:   Yes, Judge.

21               THE COURT:   And do you have any objections to

22   anything?

23               MR. ULLER:   No.

24               THE COURT:   And you waive full reading of supervision

25   conditions?



                                                                              3
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 3 of 32 Document 108
1               MR. ULLER:    We do, Your Honor.

2               THE COURT:    And the Government, any objections?

3               MR. TAIBLESON:     No, Your Honor.

4               THE COURT:    All right.    Then, I'll adopt the facts in

5    the P.S.R..    The guidelines are Level 39, Criminal History VI,

6    240 months range, two years to life supervised release, 50,000

7    to 250,000 fine, $100 assessment.

8               And if we're ready to proceed to sentence, Mr. Uller,

9    I'll hear from you and/or your client, and then I'll here from

10   Mr. Taibleson.

11              MR. ULLER:    Thank you, Judge.     Ordinarily, I wouldn't

12   submit 50 pages of materials to a Court in advance of

13   sentencing.    I think doing so in this case is important.          While

14   the Government doesn't really draw a distinction, the reality is

15   that not all terrorism cases are the same.

16              There are cases where defendants are actual terrorists

17   and inflict or try to inflict mass pain and suffering and fear.

18   And then there are cases like this where people like Mr. Ludke

19   who were, perhaps, sympathetic to an ideology, get caught up in

20   a moment of relatively, I will concede, waywardness.             This case

21   is the later.    And Mr. Ludke while certainly not a saint is not

22   a terrorist.    He's not a threat to national security.

23              Looking at the conduct he engaged in in this case, he

24   never talked about violence.      He never talked about Jihad or

25   killing people.



                                                                                  4
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 4 of 32 Document 108
1                 Many of ISIS's attacks have been domestic acts of

2    really random violence.      We look at the post-nightclub shooting

3    in Orlando; San Bernardino shooting in California, attacks in

4    Manchester; Nice, France.      These were crimes committed by people

5    with a will to hurt other people, and that's not who we're

6    dealing with.

7                 Every indication is that Jason Ludke, like so many

8    other disillusioned people, was drawn to this idea of a utopian

9    caliphate.    We're, obviously, dealing with someone who's

10   mentally ill.

11                The story of how Jason Ludke became who he is and as

12   mentally ill as he is is as sad as any I've seen.          I understand

13   he's not someone that most people look at and feel that he's a

14   sympathetic figure.     I find it impossible not to feel sympathy

15   for him.   He was abused as a fetus and born into this unwelcome

16   and harmful environment.      He didn't stand a chance in life.     He

17   was physically and emotionally abused, neglected at

18   unprecedented levels.

19                So it's not really a surprise that within months of

20   becoming an adult, for purposes of Wisconsin's criminal justice

21   system, he was branded a criminal.       It's not a surprise that

22   once he was in the criminal justice system, he was imprisoned.

23   And it's not a surprise that given his low functioning, he

24   couldn't get out of the system's grip.

25                In its sentencing memorandum, the Government claims



                                                                               5
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 5 of 32 Document 108
1    that both Ludke's offense and his record could hardly be worse.

2    That's just not true.     I'm not going to justify his crime.

3    Mr. Ludke doesn't justify his offense.        But the suggestion that

4    this is a serious offense possible is preposterous.

5                As to his criminal record, we've submitted that his

6    criminal record is overstated.       And the reality is that the

7    Court, this Court, sees people with worse criminal records on an

8    almost daily basis.

9                It comes down to the fact that Mr. Ludke had some

10   significant limitations, and we can understand why.          His crimes

11   are manifestations of those limitations.         He doesn't know how to

12   cope, and he doesn't know how to express himself.          He ends up

13   saying some crazy things that understandably scare people, but

14   the vast majority of those things are nothing more than hot air.

15               The Government says that Mr. Ludke hates non-Muslims.

16   Jason Ludke doesn't hate anybody.       He's worked effectively with

17   this Jewish lawyer for over two-and-a-half years.          He's worked

18   effectively with Mr. Phillips for almost ten years.          He may have

19   some gripes with U.S. policies, and he has a complex as a

20   political prisoner.     But I can understand why Mr. Ludke feels

21   that way.   He's struggled his entire life to assimilate.

22               It's an identity that he's really imparted on himself.

23   He's a complicated person, Judge.       And the goal of sentencing

24   isn't trying to make sense out of him.        The goal is to determine

25   whether he's a danger of harming other people, and he has a



                                                                               6
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 6 of 32 Document 108
1    40-year track record of not doing so.        It's just not who he is.

2    He doesn't just lack the capacity or wherewithal to hurt people.

3    He lacks the sophistication to do so in a manner that the

4    Government believes he's a threat.

5                He's likely in the future undoubtedly to say something

6    stupid.   He's likely to say something that's going to scare

7    people, but the bottom line is that he's unlikely to engage in

8    violence in the future because he's never engaged in violence

9    thus far.

10               For -- Based on all the factors and the sentencing

11   memorandum that we've provided to the Court, the social history

12   we provided to the Court, the presentence report, factors under

13   3553, Your Honor, a sentence of five years in this case is

14   sufficient but not greater than necessary.

15               There are few, I guess, logistical things that we're

16   asking for.   We're asking that he be designated to the

17   Mid-Atlantic Region within the Bureau of Prisons.          We're asking

18   that the address on the judgment be a family member's address in

19   that region, and that's to facilitate a smoother release than he

20   dealt with during his last period of release.         That address is

21   438 South Spencer Road in Campton, Kentucky, Zip Code 41301.

22   And we're also asking that the judgment include, as the

23   Indictment does, under his name his A.K.A., and that's Muhammad

24   Abdun Nassir.

25               Judge, we're asking in addition to the five-year



                                                                               7
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 7 of 32 Document 108
1    sentence that the Court imposes in -- in the new case, the

2    16-CR-175, we're asking for the supervised release conditions

3    that in addition to what's in the presentence report, the

4    special conditions that we've identified in the defense's

5    sentencing memorandum.     Those also go to great length to

6    minimize the danger that Mr. Ludke's presence in the community

7    might hold.

8                Finally as to the revocation, we're asking that the

9    Court impose a two-year sentence in that case and run it

10   concurrent to the sentence it has imposed on 16-CR-175.          The

11   Government has indicated to us it doesn't take a position on

12   whether the revocation be concurrent or consecutive, so we're

13   asking the Court run it concurrent given the overlapping conduct

14   between the two matters.      Thank you, Your Honor.

15               THE COURT:   So what's the name of that town in

16   Kentucky again?

17               MR. ULLER:   Campton, C-a-m-p-t-o-n.

18               THE COURT:   What's the Zip Code?

19               MR. ULLER:   40301.

20               THE COURT:   I don't quite understand this address

21   business.   That's -- that's -- You want that address on there,

22   is that the idea on the -- on the charges?         I mean, isn't this

23   sort of what, kind of a technical matter?

24               MR. ULLER:   Yeah, I think it's to -- When the Bureau

25   of Prisons -- If the address listed for him is a Green Bay



                                                                             8
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 8 of 32 Document 108
1    address, which it currently is, his release will be processed

2    through Green Bay.     And given the concerns about, you know,

3    Green Bay's sex offender limitations, you know, Mr. Ludke spent

4    his community time in Green Bay living in the county jail.

5                THE COURT:   Okay.   What's the -- What's this A.K.A.?

6    It's Michael?

7                MR. ULLER:   Muhammad Abdun, A-b-d-u-n, Nassir,

8    N-a-s-s-i-r.    I believe it's on the Indictment.

9                THE COURT:   Okay.

10               MR. ULLER:   Mr. Ludke, Judge, over the course of after

11   his previous sentencing, he submitted several requests to the

12   Court to amend the judgment to include that name.          I guess I'm

13   sort of hoping to preemptively have the judgment reflect that

14   largely to -- for both his sake, but also so the Court may not

15   have to deal with repeated pro se requests to -- to modify

16   things.

17               THE COURT:   The second name is A-b-u-d, is that it?

18               MR. ULLER:   A-b-d-u-n.

19               THE COURT:   All right.

20               MR. ULLER:   It's listed in the revised presentence

21   report on page 2.

22               THE COURT:   All right.    Does your client want to say

23   anything?

24               MR. ULLER:   I believe so, Your Honor.

25               DEFENDANT:   Judge Adelman, I take responsibility for



                                                                              9
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 9 of 32 Document 108
1    my actions.    I know I messed up, man.      And I did a lot of things

2    irrationally.    I don't want to sit here, like, and recite you a

3    bunch of empty excuses that I imagine you've probably heard over

4    all the years.    My attorney's kind of summarized a lot of my

5    issues going on, and I apologize to you, man.          I apologize to

6    Mr. Taibleson and the Government for me being inicolated (sic)

7    as propaganda, things on line.       And it just got to, like,

8    disillusioning my whole vision about our problems in life, and

9    it skewed my whole world.

10              And this time has really let me sit down and kind of

11   evaluate how irrational I was acting out there, and I just fell

12   into a big downward spiral, man, and it just went out of

13   control.   So with that, I apologize, man, and I accept my

14   punishment, you know.

15              THE COURT:     Okay.   Thank you.

16              MR. TAIBLESON:     Thank you, Judge.      As Your Honor

17   knows, it is rare for our office to recommend a statutory

18   maximum term of imprisonment.       I never have until today.     But a

19   statutory maximum term of imprisonment is necessary here.            It's

20   necessary here because Jason Ludke has spent the last 20 years

21   proving that if he is not in prison, he's hurting or trying to

22   hurt or terrorizing other people.

23              I'm going to say a little bit about his offense of

24   conviction, his relevant conduct, his criminal history by way of

25   getting at the nature and circumstances of the offense, and the



                                                                             10
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 10 of 32 Document 108
1    history and characteristics of the defendant.

2               His offense of conviction is about as bad as it gets.

3    ISIS circle when he was trying to join was wholesale

4    slaughtering people.     As the supreme court says, the material

5    support statute is on its face about preventing attacks.            This

6    is not about an attack itself, of course, or otherwise we'll be

7    dealing with a very different situation with respect to the

8    statutory maximum and the Government's approach here.

9               It doesn't mean it's not real.        It is not theater.         It

10   was very real.    Mr. Ludke was not just a teenager mouthing off

11   in an on-line discussion board.       He went to great lengths.       He's

12   a man in his mid-30's who went to great lengths to try to join

13   ISIS, cutting off the bracelet he was wearing because he was on

14   federal supervision, and traveling over the course of days to

15   Texas to try to cross to Mexico to try to fly to the Middle East

16   to join ISIS.

17              You know, a bank robber who might have a momentary

18   lapse in impulse control for 15 minutes might commit a bank

19   robbery.   This was days of him very intentionally trying to get

20   to the border so he could fly to the Middle East.

21              The history of characteristics of the defendant.            He's

22   a Category VI even without the terrorism enhancement.             That is

23   an astonishing achievement for someone who has only spent a

24   matter of months out of custody in the last 20 years.

25              His criminal history includes, as Your Honor is aware,



                                                                                 11
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 11 of 32 Document 108
1    sexually assaulting a little girl, threatening to kill Chief

2    Judge Griesbach, threatening to kill Judge Griesbach's family

3    and his staff.    That is why he's a Registered Sex Offender

4    because he sexually assaulted that little girl when he was in

5    his twenties.

6               He argues that his property crimes are petty.          They

7    include stealing a car.      It's a fairly serious offense.       There's

8    no doubt that Mr. Ludke had an awful childhood and is deserving

9    of our sympathy, and that is relevant to the extent that it

10   affects Your Honor's interest in retribution when choosing a

11   sentence, which I can candidly probably is not a primary

12   motivator in this courtroom in any event.

13              Okay, maybe he is deserving of our sympathy and so

14   deserves less retribution because his childhood rendered him

15   such that he cannot control himself from behaving this way.           If

16   that is right and he cannot control himself, he cannot stop

17   himself from doing things like sexually assaulting children and

18   trying to join ISIS and threatening to kill judges and their

19   families, then he must be incapacitated.         He must be in prison,

20   if all that is right.

21              Relevant conduct.      If we were to draw up ex-ante, the

22   worst possible relevant conduct a defendant could commit after

23   being incarcerated for trying to join ISIS, we might imagine

24   that he tried to kill the F.B.I. agent who stops people from

25   joining ISIS, and that is what he did.         He attempted through



                                                                              12
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 12 of 32 Document 108
1    sending multiple letters through other inmates, through meeting

2    with an undercover source, to have an F.B.I. agent murdered.

3    His response to being stopped from joining ISIS was not

4    contrition.    It was a new attempted murder.

5                There may be cases where it makes sense to vary, for

6    policy reasons, from the terrorist enhancements.          This is not

7    it.   Multiple courts have said that the variety of material

8    support in which an individual attempts to join an organization

9    himself is, perhaps, the most aggravated version of this

10   offense, worse than just giving money.

11               The Government submits he is a relatively aggravated

12   offender.    Again, he was not arrested in his basement where he

13   was posting mean language on line.        He traveled across the

14   entire country after cutting off his supervision bracelet to do

15   this.   The worst possible offense of conviction.         The worst

16   possible criminal history.        The worst possible relevant conduct.

17               It is a tragedy that a 240 month sentence is necessary

18   here.   It is absolutely necessary here to stop him from hurting

19   people.   The Government also submits that a life term of

20   supervised release is necessary thereafter.          Thank you.

21               THE COURT:    Okay.    Thank you.   Okay.   I considered the

22   3553(a) factors, which include the nature and circumstances of

23   the offense, history and characteristics of the defendant, the

24   needs of the public and any victims, the sentencing guidelines

25   and policy statements and the avoidance of unwarranted



                                                                             13
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 13 of 32 Document 108
1    disparity.

2                 I must then impose a sentence sufficient but not

3    greater than necessary to comply with purposes of sentencing,

4    which are just punishment, deterrence, protection of the public

5    and rehabilitation of the defendant.

6                 As to the nature of the offense.      In September 2016,

7    an F.B.I. undercover employee received a friend request from the

8    defendant who was using the name Abuz Sayyaf on social media,

9    and the undercover employee accepted the friend request and

10   thereafter had a private conversation with the defendant during

11   which defendant stated that he is from the United States and

12   wanted to make hijdra, which is migration away from darul kufr,

13   the land of the infidel.

14                On September 28, 2016, the defendant had another

15   private conversation with the undercover employee during which

16   he stated he was making plans to come there but was traveling

17   first to Mexico.     And defendant said he had family in Mexico,

18   and he'll be able to purchase papers to travel.

19                The defendant and the undercover employee exchanged

20   e-mail addresses, and the defendant sent two pictures of himself

21   to the undercover employee's e-mail address.          The defendant told

22   the undercover employee that he had training in jiu-jitsu and

23   computers, which defendant believed would be a benefit to ISIS

24   once he joined.

25                The defendant also stated that his co-defendant,



                                                                             14
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 14 of 32 Document 108
1    Yosvanni Padilla-Conde, had received firearms training while in

2    the Cuban military, and that defendant believed that

3    Padilla-Conde's firearms training would benefit ISIS.             Both of

4    those statements appeared to have been false.

5               On September 28th of 2016, the defendant had a voice

6    chat with the undercover employee and said that he had a

7    brother-in-law in Mexico who can help them get from the United

8    States and into Mexico.      And the undercover employee asked the

9    defendant to wait for further instructions before making any

10   attempt to leave the United States.

11              The defendant agreed to wait while the undercover

12   employee consulted with persons who can help defendant get into

13   Raqqah, Syria and then into Mosul, Iraq.         The defendant uttered

14   the Islamic creed, pledged his allegiance to the leader of ISIS,

15   stated that he wants to live under Shariah law, that he rejects

16   tyranny and Kuffar, which is infidels, and that he believes in

17   Al-Wala'wa Al-Bara', love Muslims and hate infidels for Allah's

18   sake, and that he is ready to make Hijrah, migration, to join

19   ISIS as he knows they are on the path of Haq, which is truth.

20              On September 29, 2016, the defendant sent a video to

21   the U.C.E. in which he made similar statements.          Later on

22   October 1, 2016, the defendant appeared in a video recorded and

23   sent to the U.C.E. by the co-defendant in which the co-defendant

24   swore allegiance to ISIS and expressed his intent to travel to

25   the Middle East to join ISIS.       In the second video, defendant



                                                                                 15
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 15 of 32 Document 108
1    supports and endorses this co-defendant's intent to join ISIS.

2                On October 3, 2016, the undercover employee got an

3    e-mail from the defendant saying, "Brother we making Hijrah so

4    just update me if ikhwan have brothers Mexico I can talk to for

5    help.   Was salaam."

6                Two days later, the U.C.E. or undercover employee, I

7    should say, conducted an on going e-mail conversation with

8    defendant and defendant informed the undercover employee that he

9    was traveling in Texas and was on his way to El Paso.             The

10   defendant stated that his brother-in-law, a Palestinian Muslim,

11   advised that he go to El Paso in order to cross into Mexico.

12               On October 5, 2016, law enforcement located defendant

13   and Padilla-Conde in San Angelo, Texas heading southwest -- I'm

14   sorry -- southeast towards the Mexican border.          The defendant

15   was arrested on an outstanding warrant from Milwaukee for

16   violating his supervised release, which he was on for this

17   conviction for writing threatening letters to Judge Griesbach.

18   And he'd been on GPS monitoring, but he cut off his bracelet

19   before leaving Wisconsin on route to Mexico.

20               And then on June 5, 2017, the F.B.I. got information

21   via the U.S. Marshal Service that defendant, while detained on

22   the instant offense and on revocation of the supervised release,

23   was attempting to initiate a plot to kill the undercover

24   employee.    Specifically, he was trying to get fellow inmates to

25   send letters out of the jail for him and to make phone calls to



                                                                             16
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 16 of 32 Document 108
1    outside parties for him with the aim of convincing outside

2    parties to utilize social media to arrange for this homicide.

3                 On June 15, 2017, the F.B.I. took possession of two

4    letters that defendant gave to a fellow inmate at the Dodge

5    County Detention Facility.       The defendant asked him to send the

6    letters to someone on the outside on defendant's behalf.          But

7    instead of doing that, the inmate turned the letters over to law

8    enforcement.    In one letter, defendant says he got busted

9    because a fake Muslim on line had set him and his co-defendant

10   up.   The letter included a name for the targeted undercover

11   employee and said to the reader, "You know what to do."           The

12   letters further instruct the reader to destroy his or her phone

13   status and sims card after receiving the letter.          The letter --

14   That letter bears the signature Abu Syyaf and is dated January

15   20, 2017.

16                The F.B.I. also obtained an audio recording of a

17   conversation between the defendant and a face-to-face visitor,

18   which occurred at the Dodge county facility on September 6,

19   2017.   Although defendant and the visitor used coded language

20   during the conversation, investigators believe it is apparent

21   that they are discussing a plan to kill the undercover employee.

22                In a statement to the presentence writer, the

23   defendant cited, "I admit that in approximately September 2016,

24   I began communicating with individuals I thought were associated

25   with ISIS.    I admit that I conspired with my roommate,



                                                                             17
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 17 of 32 Document 108
1    Padilla-Conde, to try to go overseas to join the ISIS group.             I

2    am sorry.    I apologize for my irrational behavior, and I accept

3    responsibility for my poor decisions and irrational decision

4    making."

5                According to the defense, the brother-in-law referred

6    to in the offense conduct, who was the individual that the

7    defendant planned to meet in Mexico, was the ex-boyfriend of the

8    defendant's sister, and that person had previously been deported

9    from the United States.

10               So turning to the character of the defendant.         He's

11   38.   He's got a lengthy record dating back to 1998 as set forth

12   in Paragraphs 39 to 47 of the P.S.R..        Earlier matters involved

13   thefts and burglaries.      But more seriously in 2002, he was

14   convicted of second degree sexual assault of a child arising out

15   of an incident in which he gave a 14 year-old girl vodka so that

16   he could take advantage of her sexually.

17               In 2010, the defendant was convicted of mailing

18   threatening communications based on letters he sent from the

19   Brown County Jail threatening to kill Judge Griesbach and his

20   staff and bomb the courthouse.       When authorities searched his

21   cell, they found several letters addressed to other federal

22   judges which contained similar threats.

23               In June 2009 prior to the letters being sent, the

24   defendant had been interviewed by an agent from the F.B.I.

25   regarding a bank robbery.      The defendant told the agent he was



                                                                              18
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 18 of 32 Document 108
1    planning to renounce U.S. citizenship and join Hizballah group

2    in Iran.   He further stated that prior to that term of

3    incarceration in the Brown County Jail, he had bought guns,

4    explosives and bullet proof vests in order to rob a bank, the

5    proceeds of which he would use to establish a Muslim community

6    to target the United States government, specifically to bomb

7    federal offices and army recruiting centers.

8               Investigators interviewed a number of other

9    individuals in regard to the defendant's statement about

10   purchasing explosives, firearms and bullet proof vests, and they

11   were unable to find any evidence that he'd actually done any of

12   these things.

13              Defendant's federal prison term for the threat case

14   began when his state prison term ended on November 22, 2013.

15   Prison records show that defendant recorded no disciplinary

16   violations while he was in federal prison.         He was placed in a

17   halfway house in November of 2015, and he was found in

18   possession of a cell phone, which had nude photographs.           And

19   shortly thereafter in January of 2016, he absconded from the

20   facility, and he was apprehended three days later, and he was

21   put in the Brown County Jail until he was released in March

22   of 2016.

23              And then in March of 2016, the court added a condition

24   requiring 120 days at a residential re-entry center due to

25   defendant's earlier termination from the halfway house in order



                                                                             19
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 19 of 32 Document 108
1    to assist with his re-entry.       The defendant obtained employment

2    at Tufco Technologies in Green Bay.

3               On April 6, 2016, he failed to report back to the

4    facility after his work shift at Tufco ended.          He reported the

5    next morning in violation of his schedule.         And then on

6    April 30th, he reportedly became angry while working his shift,

7    and he walked off the job and then he failed to report back to

8    the facility and he absconded from supervision.          And then he was

9    apprehended by a Fugitive Task Force on May 12th of 2016.

10              Then on June 2016, he appeared before the court for

11   revocation hearing, and he was continued on supervised release

12   with the condition that he reside up to 180 days in the Rock

13   County -- I'm sorry -- the Rockey Valley Community Program

14   Transitional Housing Facility.

15              On July 26, 2016, the condition was further modified

16   holding the remaining time in abeyance and imposing GPS

17   monitoring for up to 180 days.       And then he was placed on GPS

18   monitoring the next day and he had some violations for being out

19   of range for short periods of time and he didn't submit activity

20   logs and he traveled to unauthorized addresses twice.

21              But then on October 2nd, he -- That's when he removed

22   his bracelet without permission and he absconded and then nobody

23   knew where he was, and he was arrested in Texas as I've

24   described on October 5th.      And so these violations form the

25   basis for the revocation on the '09 case.



                                                                              20
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 20 of 32 Document 108
1               So the presentence report and the defendant's social

2    history report describe defendant's very difficult childhood.

3    He lived with his mother to the age of five when he was placed

4    in foster care due to his mother's substance abuse issues and

5    her neglect.    The defense reports details the numerous -- The

6    defendant's report details the numerous instances in which the

7    authorities were contacted.

8               When the defendant was eight, he went to live with his

9    father.   His father, apparently, didn't drink or use drugs, but

10   he was physically abusive.       According to the defendant's sister

11   Jennifer, their father started kicking the defendant out of the

12   house when he was under the age of ten.         The father would tell

13   the defendant, "I fucking hate you, I wish you were dead."

14   Sometimes when the father kicked the defendant out, he would go

15   stay with their mother, but the mother -- her alcohol abuse

16   would continue.     And that the father, according to the sister

17   Jennifer again, the father frequently beat both her and Jason.

18              Defendant's mother died in 2017.        And his father

19   indicated that the defendant isn't a terrorist, that he believes

20   his son's conversion to Islam was a result of being incarcerated

21   for so long.    The father theorized that the son might hate the

22   United States because the amount of time he's been in prison.

23   He added that his son was in prison for most of his life.           And

24   when he was in the community, he struggled to find a place to

25   live because he had the sex offender tag based on the previous



                                                                               21
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 21 of 32 Document 108
1    incident.

2                 Despite this, he believed that his son did well in the

3    community for a while noting that he was able to maintain some

4    type of employment.     Defendant's father further stated that

5    defendant had a difficult childhood, and his mother was an

6    alcoholic.

7                 Defendant has no children.     He's not involved in a

8    relationship.    He denied being involved in a relationship prior

9    to his arrest for the instant offense.         He hopes to live with

10   his maternal aunt, Linda Hall, in Kentucky when he's next

11   released from prison.

12                So there are definite correctional treatment needs

13   here including mental health discussed in Paragraphs 74 through

14   76 of the presentence.      The defendant also has substance abuse

15   issues, mostly marijuana, as indicated in Paragraphs 80 through

16   86.   The defendant did get a high school equivalency degree in

17   2005, and he completed some programming in state and federal

18   prison as indicated in Paragraph 88.        But his work record in the

19   community is pretty limited, which isn't that surprising given

20   how much time he spent in custody.

21                The guidelines default to 20 years, which is what the

22   Government recommends.      Let me first address the guidelines

23   recommendation, and then I'll turn to the 3553(a) factors and

24   the specific arguments of the parties.

25                In cases relating to federal crimes of terrorism,



                                                                            22
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 22 of 32 Document 108
1    guideline 3A1.4 requires that the offense level be increased by

2    12.   And if the resulting level is less than 32, that it be

3    increased to 32.     The guideline further provides that the

4    Criminal History Category be deemed six regardless of the

5    defendant's prior record.      This means that a defendant in a

6    2339B case will face a guideline range of 360 months to life,

7    well in excess of the statutory maximum of 20 years regardless

8    of what he specifically did and regardless of whether he has no

9    prior record or a terrible record.

10                In this sense, guideline 3A1.4 resembles the Child

11   Pornography Guideline, which has been roundly criticized by the

12   courts in that it recommends sentences near or above the maximum

13   even in mine-run cases.      This is contrary to the purposes of

14   sentencing in 3553(a), including the notion that sentences

15   should be individualized and proportionate, and that we should

16   distinguish between the worse offenders and those who are less

17   dangerous.    See United States v. Dorvee, D-o-r-v-e-e, 616 F.3rd

18   174 at 186-87, (2nd Cir. 2010).

19                As the one court has noted in discussing this

20   guideline, material support cases can involve a wide range of

21   conduct.   Yet guideline 3A1.4 results in a nearly identical

22   guideline range in each case regardless of the underlying

23   conduct.   U.S. v. Jumaev, J-u-m-a-e-v, 2018 U.S. District Lexus

24   119, 916 at 28-29 (D. Colo. July 18, 2018).          As the Jumaev court

25   further noted, this guideline was enacted pursuant to a



                                                                           23
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 23 of 32 Document 108
1    congressional directive.      And absent the empirical evidence,

2    such guidelines do not exemplify the commission's exercise of

3    its characteristic institutional role, see Kimbrough,

4    K-i-m-b-r-o-u-g-h, v. United States, 552 U.S. 85 at 109, (2007),

5    and are generally entitled to less respect, see United States v.

6    Reyes-Hernandez, 624 F.3rd 405 at 418, (7th Cir. 2010), United

7    States v. Tesillos, T-e-s-i-l-l-o-s, 965 F.Supp.2d 1037 at

8    1040-41 (E.D. Wis. 2013).

9               That is a guideline that's based on the commission's

10   presumed expertise and its study of a particular issue is

11   treated with less respect than a guideline that was enacted

12   pursuant to a congressional directive and which is not supported

13   by any empirical evidence or any expertise applied by the

14   Sentencing Commission, which is presumably designated for that

15   role because of its expertise.

16              That said, I do find that a substantial prison

17   sentence is needed in this case to reflect the seriousness of

18   the offense, which is further aggravated by defendant's

19   post-arrest attempts to have somebody harm the F.B.I. agent.

20   The situation is further aggravated by the fact that defendant

21   committed the offense about six months after he was released

22   from federal prison and while he was on federal supervision.

23              Defendant also has a substantial prior record, and

24   he's been to prison several times, yet he continues to violate

25   the law.   He's in Category VI based on points without



                                                                        24
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 24 of 32 Document 108
1    considering guideline 3A1.2(b), and he has a poor history on

2    community supervision, so there is a need for specific

3    deterrence and protection of the public, and there's also a need

4    to deter others.

5               There's no doubt that ISIS has committed atrocities,

6    as the Government notes in its sentencing memo, and there's also

7    no doubt that ISIS attempts to recruit foreign nationals.         The

8    real issue here, it seems to me, is how seriously to take the

9    things the defendant says.       Whether it's a commitment to join or

10   fight for ISIS or an attempt to get someone to harm a federal

11   agent or whether it's a threat to a federal judge and his staff,

12   the defendant is plainly willing to say terrible and threatening

13   things.   But is he a danger to act on them?

14              As the Government notes, the defendant's conduct in

15   this case went beyond talk.       He cut off his GPS monitoring, and

16   he traveled from Wisconsin to Texas.        But where he was actually

17   going to go and what he was actually going to do after that is

18   not entirely clear.     He hadn't purchased any ticket to the

19   Middle East.    And as far as I can tell, he had no means or

20   specific plan to leave North America.

21              The defense memo argues with some force that he lacked

22   the capacity, sophistication and resources to do much of

23   anything helpful to ISIS.      He certainly appears to fall into the

24   category of "aspirational not operational" discussed in the

25   defense memo.    Put another way, Mr. Ludke was not ISIS's top



                                                                             25
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 25 of 32 Document 108
1    recruit.   We know he didn't actually hurt or attempt to hurt

2    anyone.    He didn't possess or attempt to possess any weapons.

3    He didn't acquire any weapons.       He didn't provide any weapons or

4    money or information to others to facilitate an attack.           It

5    appears that what he did say to the undercover employee about

6    how helpful he could be given his marshal training and his

7    co-defendant's firearms training was all hot air.           There's no

8    evidence that any of that stuff that he said to the agent was

9    true.

10               It further appears his communications were not with

11   actual ISIS members but with F.B.I. agents who had him under

12   surveillance.    Finally, it appears that much, if not most, of

13   what he said while detained was either delusional or boosting as

14   indicated on Page 9 of the defense memo.         No one seems to

15   believe, for example, that he participated in battles against

16   the Mexican Army, which is one of the things he said.

17               When the F.B.I. looked into the 2009 claim that he

18   bought guns, explosives and bullet proof vests in order to rob a

19   bank to obtain proceeds to establish a Muslim community to

20   target the U.S. Government, the F.B.I. wasn't able to find any

21   evidence that he purchased any of those materials or he'd done

22   anything along those lines.       Providing personnel, including

23   oneself, is no doubt serious as indicated in the cases cited on

24   Pages 4 and 5 of the Government's submission.          However, I don't

25   think we can say, as the Government does on Page 4 of its brief,



                                                                              26
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 26 of 32 Document 108
1    that the nature and circumstances of the offense could hardly be

2    worse.

3               As the Government correctly notes in the next

4    paragraph, 2339B covers a range of conduct.          And as the Seventh

5    Circuit has noted, sentencing judges should be aware of the

6    concept of marginal deterrence; that is, that the harsher

7    sentences should be reserved for the most culpable behavior;

8    otherwise, there's little room left above the defendant's

9    sentence for those who commit the offense in more harmful ways.

10   See United States v. Newsom, N-e-w-s-o-m, 402 F.3rd 780, 785-86

11   (7th Cir. 2005).

12              The parties list sentences imposed in other cases.

13   The Jumaev court also discussed the sentences imposed in other

14   cases.   I see an array of numbers, perhaps, reflecting the

15   different circumstances of each case.        It does appear that a

16   number of judges have declined to follow the guidelines in these

17   cases.

18              As I discussed earlier, following the guidelines in

19   cases like this would avoid disparity but only because just

20   about everybody gets maxed out.       Avoidance of disparity is a

21   factor I must consider, but it's hard to glean a lot from these

22   cases other than that material support cases can vary a lot in

23   their facts and severity.

24              Looking at the defendant's history, his prior record

25   includes the sexual assault case, which was a very serious



                                                                           27
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 27 of 32 Document 108
1    matter, but he does not have a history of violence.

2               His earlier priors are relatively minor property

3    offenses committed when he was a teen.         As defendant notes in

4    his memo, his more recent criminal conduct since the 2002-case

5    consists of saying things that are inappropriate as opposed to

6    doing things that are inappropriate or doing anything violent.

7               I'll also take into account the defendant's history

8    and characteristics.     Aside from his criminal record, likely

9    fetal alcohol exposure, neglect and abuse as a child, which is

10   detailed in the Defense Social History Report, then brushes with

11   the law as a teenager.      After he failed on probation, he was

12   sent to prison ending up in segregation where his mental health

13   deteriorated.    It was at that point that he discovered Islam.

14              There's reason to wonder how much of his conduct is

15   due to a desire to follow a particular strain of Islam and how

16   much is due to mental instability.        When he got out, sex

17   offender -- When he got out of jail, Sex Offender Registration

18   requirements made stable housing for the defendant nearly

19   impossible.    He ended up living with the co-defendant.          It also

20   appears that during this time he was using marijuana, and it was

21   at that point that he began communicating via social media with

22   this F.B.I. operative.

23              The defense memo indicates that he was vulnerable to

24   recruitment due to mental health issues, social isolation,

25   identity issues, and it appears that this defendant over the



                                                                             28
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 28 of 32 Document 108
1    years has identified with all kinds of religious or of different

2    religions, including Muslim, Jewish, Rastafarian.           So Mr. Ludke

3    has been, apparently, committed to different religions at

4    different times in his life.

5               So given these factors, I do think that treatment and

6    monitoring in the community, can ameliorate his risk of

7    re-offending.    I will as conditions of supervised release

8    include drug and mental health treatment and include a computer

9    monitoring program as recommended on Page 14 of the defense

10   memo.   Ultimately, I have to balance several things.             This is a

11   serious offense, no doubt about it, but defendant's conduct

12   falls toward the mitigated end of the spectrum.

13              The defendant has a lengthy record.         But the recent

14   violations appear to stem almost completely from mental

15   instability and social isolation rather than any violent or

16   predatory disposition.      And there is a need to promote respect

17   for the law and to deter others, but doing that without

18   succumbing to the temptation of using this defendant as a means

19   for expressing our horror and outrage at what ISIS has done.

20              So under all the circumstances, I find the total

21   sentence of 84 months sufficient but not greater than necessary

22   to satisfy the purposes of sentencing.         This sentence is based

23   on 3553(a), would be the same regardless of the guidelines.             The

24   violations in 09-CR-222 are based on the same conduct as in

25   16-CR-175, and I see no need to impose consecutive time, see



                                                                               29
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 29 of 32 Document 108
1    U.S. v. Husko, H-u-s-k-o, 275 F.3rd 600 at 603, (7th Cir. 2001).

2               I've considered as an aggravating circumstance

3    defendant's status on supervision.        And the total sentence I've

4    imposed is sufficient to punish, protect the public and deter.

5    Therefore, the defendant is committed to the Bureau of Prisons

6    for 84 months in Case No. 16-CR-175, and 24 months in Case No.

7    09-CR-222 running concurrent.

8               I recommend that he be placed in the Mid-Atlantic

9    Region as requested.     Based on his financial condition, I'm not

10   going to impose any fine.      Upon release, he's on supervised

11   release for ten years in 16-CR-175.        I want to impose a lengthy

12   term to ensure that he's monitored, treated and gets a

13   legitimate job.

14              While he's on release, he can't commit any crimes.           He

15   can't illegally possess or use any controlled substances.         And

16   from the P.S.R., he has to comply with Conditions 1 through 15

17   with any payments conditioned on ability to pay.          The defendant

18   shall also allow the probation officer to install computer

19   monitoring software on any computer as defined in 18 U.S.C.

20   1030(e)(1) that he uses.      To ensure compliance with the computer

21   monitoring condition, the defendant must allow probation to

22   conduct initial and periodic unannounced searches of any

23   computers subject to computer monitoring.

24              The defendant must warn any other people who use these

25   computers that the computers may be subject to searches pursuant



                                                                             30
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 30 of 32 Document 108
1    to this condition.     The defendant shall pay all costs of

2    participation in the computer monitoring program conditioned on

3    his ability to pay.

4               Special assessment is $100 due immediately in Room

5    362.   The defendant has a right to appeal if he thinks there's

6    something unlawful.     Counsel has a duty to advise him of his

7    right, and he knows the appeal has to be filed within 14 days of

8    the entry of judgment.

9               If the defendant wants to appeal, can't afford to, he

10   can ask for leave to appeal as a poor person.          And as to the

11   other requests about the defendant's name and family address,

12   those -- I'll grant those.       Anything further?     Okay.      Thank you.

13   Good luck to you, Mr. Ludke.

14              (Whereupon proceeding was concluded.)

15

16

17

18

19

20

21

22

23

24

25



                                                                               31
     Case 2:16-cr-00175-LA Filed 03/04/19 Page 31 of 32 Document 108
                         C E R T I F I C A T E



           I, SUSAN ARMBRUSTER, RPR, RMR, Official Court Reporter

for the United States District Court for the Eastern District of

Wisconsin, do hereby certify that the foregoing pages are a true

and accurate transcription of my original machine shorthand

notes taken in the aforementioned matter to the best of my skill

and ability.



Signed and Certified March 4, 2019.

/s/Susan Armbruster

Susan Armbruster



                     Susan Armbruster, RPR, RMR
                   United States Official Reporter
                   517 E Wisconsin Ave., Rm 200A,
                         Milwaukee, WI 53202
                  Susan_Armbruster@wied.uscourts.gov




                                                                  32
Case 2:16-cr-00175-LA Filed 03/04/19 Page 32 of 32 Document 108
